Citation Nr: 0215968	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  97-28 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the left shoulder with muscle 
damage (Group II) (Minor). 

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the right lumbar region with 
muscle damage (Group XX).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from November 
1944 to November 1945.

This appeal arose from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The RO denied the veteran's claims of entitlement to 
increased evaluations for his residuals of gunshot wounds of 
the right lumbar region and left shoulder with muscle damage.  

The Board of Veterans' Appeals (Board) affirmed the RO's 
denials in a May 1999 decision which the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  The CAVC granted a joint motion filed by the 
Secretary and the appellant to remand the case to the Board 
in a February 2000 Order, which vacated the Board's May 1999 
decision.  The CAVC remanded the case back to the Board for 
further action consistent with its Order.

In August 2000 the Board remanded the case to the RO for 
further development.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC granted a joint motion to remand the Board's May 
1999 decision in a February 2000 Order, which vacated the 
Board's May 1999 decision.  The CAVC remanded the case back 
to the Board for further action consistent with its Order.  

In part, the CAVC determined that the Board failed to account 
for the 1998 VA examination diagnosis that related left 
shoulder pain with concomitant post-traumatic arthritis to 
the service-connected disability.  The CAVC instructed the 
Board to account for this evidence and consider its 
applicability to the veteran's disability rating.  

In the August 2000 remand decision the Board instructed the 
RO to adjudicate the issue of entitlement to service 
connection for post-traumatic arthritis determined to be or 
reported as associated with the service-connected gunshot 
wound residuals of the left shoulder and/or right lumbar 
region.  

In August 2002 the RO denied entitlement to service 
connection for traumatic arthritis as secondary to the 
service-connected residuals of a gunshot wound of the left 
shoulder.  The RO did not adjudicate the issue of entitlement 
to service connection for traumatic arthritis as secondary to 
the service-connected gunshot wound residuals of the right 
lumbar region.  This issue is inextricably intertwined with 
the ratings for the service-connected disabilities and must 
be adjudicated prior to the increased rating claims.  

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  

They were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  Resolution of inextricably intertwined issues by 
the RO is such a matter.  See Chairman's Memorandum No. 01-
02-01 (Jan. 29, 2001).

Moreover, the CAVC has held that where the remand orders of 
the Board or the CAVC are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:

The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The RO should adjudicate the issue of 
entitlement to service connection for 
post-traumatic arthritis as secondary to 
the service-connected gunshot wound 
residuals of the right lumbar region.  If 
the veteran submits a timely notice of 
disagreement with respect to the August 
2002 RO denial of service connection for 
post-traumatic arthritis as secondary to 
the service-connected left shoulder 
residuals or any other adverse 
determination, the RO should issue a 
statement of the case on the issue(s).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


